


FOURTH AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT AGREEMENT


This Fourth Amendment to Amended and Restated Revolving Credit Agreement
(herein, the “Amendment”) is entered into as of September 6, 2013, by and among
World Acceptance Corporation, a South Carolina corporation (the “Borrower”),
Bank of America, N.A. together with the other financial institutions a party
hereto (the “Lenders”) and Wells Fargo Bank, National Association, as
Administrative Agent and Collateral Agent for the Lenders (the “Administrative
Agent”).
PRELIMINARY STATEMENTS
A.The Borrower, the Lenders, and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit Agreement, dated as of September
17, 2010, as amended (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
B.    The Borrower has requested that the Lenders agree to make certain
amendments to the Credit Agreement, and the Lenders are willing to do so under
the terms and conditions set forth in this Amendment.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
SECTION 1.    AMENDMENTS.
Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
1.1.    The following definitions in Section 5.1 of the Credit Agreement
(Definitions) shall be amended and restated as follows:
“Termination Date” means November 19, 2015, or such earlier date on which the
Commitments are terminated in whole pursuant to Sections 2.9, 9.3 or 9.4 hereof.
“Excess Availability Percentage” means 15%.


1.2.    Section 8.7 of the Credit Agreement (Consolidated Net Worth) shall be
amended and restated in its entirety to read as follows:
Section 8.7. Consolidated Net Worth. The Borrower will at all times keep and
maintain Consolidated Net Worth at an amount not less than the Minimum Net
Worth. For purposes of this Section, “Minimum Net Worth” shall be $275,000,000.
1.3.    Section 8.18(g) of the Credit Agreement (Investments-Mexico) shall be
amended and restated in its entirety to read as follows:
(g)    Investments by the Borrower in WAC de México, S.A. de C.V., SOFOM, ENR
and Servicios World Acceptance Corporation de México, S. de R.L. de C.V.
(collectively, the “Mexican Subsidiaries”) in an aggregate amount not to exceed
$80,000,000 at any one time outstanding; and
SECTION 2.    CONDITIONS PRECEDENT.






--------------------------------------------------------------------------------




The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent (the date on which the following conditions
precedent have been satisfied being referred to herein as the “Effective Date”):
2.1.    The Borrower, the Lenders, shall have executed and delivered this
Amendment to the Administrative Agent.
2.2.    The Restricted Subsidiaries parties to the Subsidiary Guaranty Agreement
shall have executed and delivered to the Administrative Agent their consent to
this Amendment in the form set forth below.
2.3.    World Finance Company of Mississippi, LLC (“Joining Subsidiary”) shall
have executed and delivered to the Administrative Agent a joinder to the
Subsidiary Guaranty and a joinder to the Subsidiary Security Agreement.
2.4.    The Administrative Agent shall have received (i) copies of the Joining
Subsidiary’s articles of organization and operating agreement and any amendments
thereto, certified in each instance by its Secretary or Assistant Secretary,
(ii) certified copies of resolutions of the Board of Directors of Joining
Subsidiary authorizing the execution and delivery of this the documents listed
in Section 2.4 above, indicating the authorized signers of such documents and
all other documents relating thereto, (iii) a certificate of good standing
certified by the appropriate governmental officer in the jurisdiction of Joining
Subsidiary’s organization and each state in which it is authorized to do
business as a foreign corporation and (iv) UCC, judgment and tax lien searches
against Joining Subsidiary in the jurisdiction of Joining Subsidiary’s
organization and each state in which it is authorized to do business as a
foreign corporation.
2.5.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
Upon the satisfaction of the conditions precedent set forth above on the
Effective Date, all loans outstanding under the Credit Agreement shall remain
outstanding as the initial Borrowing of Loans under this Agreement and the
Lenders each agree to make such purchases and sales of interests in the
outstanding Loans between themselves so that each Lender is then holding its
relevant pro rata share of outstanding Loans based on their Commitments as in
effect after giving effect hereto. Such purchases and sales shall be arranged
through the Administrative Agent and each Lender hereby agrees to execute such
further instruments and documents, if any, as the Administrative Agent may
reasonably request in connection therewith.
SECTION 3.    REPRESENTATIONS.
In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Administrative Agent, the Collateral Agent,
and the Lenders that as of the date hereof, after giving effect to the
amendments set forth in Section 1 above, (a) the representations and warranties
set forth in Section 6 of the Credit Agreement and in the other Loan Documents
are and shall be and remain true and correct (except that the representations
contained in Section 6.6 shall be deemed to refer to the most recent financial
statements of the Borrower delivered to the Agent) and (b) the Borrower and the
Guarantors are in compliance with the terms and conditions of the Credit
Agreement and the other Loan Documents and no Default or Event of Default exists
or shall result after giving effect to this Amendment.
SECTION 4.    MISCELLANEOUS.
4.1.    Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.



-2-





--------------------------------------------------------------------------------




4.2.    The Borrower heretofore executed and delivered, among other things, the
Company Security Agreement and hereby acknowledges and agrees that the security
interests and liens created and provided for therein secure the payment and
performance of the Obligations under the Credit Agreement as amended hereby,
which are entitled to all of the benefits and privileges set forth therein.
Without limiting the foregoing, the Borrower acknowledges that the “Secured
Indebtedness” as defined in, and secured by the Collateral pursuant to, the
Company Security Agreement shall be deemed amended to include all “Obligations”
as defined in the Credit Agreement as amended hereby.
4.3.    The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment and the other instruments
and documents to be executed and delivered in connection herewith, including the
fees and expenses of counsel for the Administrative Agent.
4.4.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of an
Adobe Portable Document Format File (also known as an “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of Illinois (without regard to principles of conflicts of laws).
[SIGNATURE PAGE TO FOLLOW]





-3-





--------------------------------------------------------------------------------






This Amendment is entered into as of the date and year first above written.
 
WORLD ACCEPTANCE CORPORATION
 
 
 
By
/s/ A. Alexander McLean III
 
A. Alexander McLean III, Chief Executive Officer



Accepted and agreed to.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Administrative Agent and Collateral Agent
 
 
 
By
/s/ William M. Laird
 
William M. Laird, Senior Vice President
 
 
 
 




[Signature Page to Fourth Amendment to Amended and Restated Revolving Credit
Agreement]





--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A.
 
 
 
By
 
 
Name
 
 
Title
 
 
 
 
BANK OF MONTREAL

 
 
 
By
 
 
Name
 
 
Title
 
 
 
 
CAPITAL ONE, NATIONAL ASSOCIATION
 
 
 
By
 
 
Name
 
 
Title
 
 
 
 
TD BANK, NA
 
 
 
By
 
 
Name
 
 
Title
 
 
 
 
BRANCH BANKING AND TRUST COMPANY
 
 
 
By
 
 
Name
 
 
Title
 
 
 
 
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION
 
 
 
By
 
 
Name
 
 
Title
 
 
 
 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION
 
 
 
By
 
 
Name
 
 
Title
 




-5-





--------------------------------------------------------------------------------






ACKNOWLEDGMENT AND CONSENT
Each of the undersigned is a Restricted Subsidiary of World Acceptance
Corporation who has executed and delivered to the Collateral Agent, the
Administrative Agent, and the Lenders the Subsidiary Guaranty Agreement and the
Subsidiary Security Agreement. Each of the undersigned hereby acknowledges and
consents to the Fourth Amendment to Amended and Restated Revolving Credit
Agreement set forth above and confirms that the Loan Documents executed by it,
and all of its obligations thereunder, remain in full force and effect, and that
the security interests and liens created and provided for therein continue to
secure the payment and performance of the Obligations of the Borrower under the
Credit Agreement after giving effect to the Amendment. Without limiting the
foregoing, each of the undersigned acknowledges that (a) the “Secured
Indebtedness” as defined in, and secured by the Collateral pursuant to, the
Subsidiary Security Agreement shall be deemed amended to include all
“Obligations” as defined in the Credit Agreement as amended by the Fourth
Amendment to Amended and Restated Revolving Credit Agreement set forth above and
(b) the “Guaranteed Indebtedness” as defined in the Subsidiary Guaranty
Agreement shall be deemed amended to include all “Obligations” as defined in the
Credit Agreement as amended by the Fourth Amendment to Amended and Restated
Revolving Credit Agreement set forth above.
[SIGNATURE PAGE TO ACKNOWLEDGEMENT AND CONSENT TO FOLLOW]





-6-





--------------------------------------------------------------------------------




Each of the undersigned acknowledges that the Collateral Agent, the
Administrative Agent, and the Lenders are relying on the foregoing in entering
into the Fourth Amendment to Amended and Restated Revolving Credit Agreement set
forth above.
Dated as of September 6, 2013.
 
World Acceptance Corporation of Alabama
 
World Acceptance Corporation of Missouri
 
World Finance Corporation of Georgia
 
World Finance Corporation of Louisiana
 
World Acceptance Corporation of Oklahoma, Inc.
 
World Finance Corporation of South Carolina
 
World Finance Corporation of Tennessee
 
WFC of South Carolina, Inc.
 
World Finance Corporation of Illinois
 
World Finance Corporation of New Mexico
 
World Finance Corporation of Kentucky
 
World Finance Corporation of Colorado
 
World Finance Corporation of Wisconsin
 
WFC Services, Inc.
 
World Finance Corporation of Texas
 
World Finance Company of Indiana, LLC
 
World Finance Company of Mississippi, LLC



 
By: /s/ A. Alexander McLean III
 
A. Alexander McLean III, its Chief Executive Officer
 
 
 
WFC Limited Partnership
 
 
 
By WFC of South Carolina, Inc.,
 
as sole general partner


 
By: /s/ A. Alexander McLean III
 
A. Alexander McLean III, its Chief Executive Officer







